DETAILED ACTION
	This office action is response to communications for Application No. 15/860,367 filed on 12/10/2020.
Claims 1, 2, 9-12, 18, and 19 have been amended.
Claim 20 has been cancelled.
Claim 21 has been newly added.
Accordingly, Claims 1-19 and 21 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/24/2021 has been entered.

Response to Arguments
35 U.S.C. 102
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 102 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thiercelin et al. (U.S. Patent Publication No. 2018/0149138 A1, hereinafter “Thiercelin”) in view of (Terry et al. (U.S. Patent Publication No. 2018/0041907 A1, hereinafter “Terry”) in further view of Harmsen et al. (U.S. Patent Publication No. 2017/0177937 A1, hereinafter “Harmsen”). 


	Regarding Claim 1, Thiercelin discloses an asset inspection system (Thiercelin, [0023], “The following description of the invention describes aerial inspection of a target object using a movable object.”), comprising: 
	a robot (Thiercelin, [0036], “A movable object 202 can include an unmanned aircraft, an unmanned vehicle, a handheld device, and/or a robot.” [0095], “The Ground Station Class can provide one-key-fly, on-key-go-home, manually controlling the drone by app (i.e. joystick mode), setting up a cruise and/or waypoints, and various other task scheduling functionalities.”) configured to be operated from a remote location (Thiercelin, [0025], “For example, the client device 110 can be a portable personal computing device (such as a tablet computing device, laptop, or other portable computing device), a smart phone, a remote control, and/or a personal computer.” [0081], “The ground station component operates to perform one or more flight control operations, which may require a high-level privilege.” [0094], “In accordance with various embodiments, an application can use a ground station class 1707 to perform a series of operations for controlling the unmanned aircraft.”), the robot comprising: 
	one or more sensors (Thiercelin, [0031], “The sensing system 114 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 104 (e.g., with respect to various degrees of translation and various degrees of rotation). The one or more sensors can include any of the sensors, including GPS sensors, motion sensors, inertial sensors, proximity sensors, or image sensors.” [0036], “Movable object 202 may also include one or more sensors 206, which may produce sensor data. As noted above, the one or more sensors 206 can include any sensors, including location sensors, motion sensors, inertial sensors, proximity sensors, or image sensors.”); 
	a processing component (Thiercelin, [0104], “Consequently, features may be implemented using a processing system (e.g., including one or more processors).”) configured to receive sensed data from the one or more sensors (Thiercelin, [0031], “The sensing system 114 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 104 (e.g., with respect to various degrees of translation and various degrees of rotation).” [0036], “Movable object 202 may also include one or more sensors 206, which may produce sensor data. As noted above, the one or more sensors 206 can include any sensors, including location sensors, motion sensors, inertial sensors, proximity sensors, or image sensors.”) and to generate and maintain a dynamic model of an environment based on the sensed data (Thiercelin, [0040], “In some embodiments, mission definitions 230 may utilize target object models maintained by model manager 232. These models may include CAD drawings or similar predefined models or may include models generated based on sensor data received from movable object 202.” [0061-0062], “The model may be received (e.g., as a CAD drawing or other predefined model) or constructed on site based on sensor data gathered by a movable object.” [0073], “In accordance with various embodiments, the movable object interface 1503 can provide one or more callback functions for supporting a distributed computing model between the application and movable object 1501.”).

	Thiercelin does not expressly disclose, “wherein maintaining the dynamic model comprises repeatedly comparing an updated model of the environment generated based on the sensed data and a reference model of the environment generated prior to the updated model to identify element-by-element changes to the dynamic model over time, wherein the element-by-element changes consist of element differences identified between the reference model of the environment and the updated model of the environment during each comparison of the reference model and the updated model; a communication interface configured to repeatedly communicate the element-by-element changes from the processing component to the remote location; and a simulator at the remote location and configured to receive the element-by- element changes from the robot, wherein the simulator is configured to maintain a remote model of the environment based on the element-by-element changes sent by the robot.”
	However, ---Terry discloses wherein maintaining the dynamic model comprises (Examiner’s Note: This limitation will be disclosed by Harmsen) comparing (Terry, [0135-0136], “The 3D models can be created at two or more different points in time, and with the different 3D models, a comparison can be made to detect the changes.” [0174], “Additionally, the UAV 50 can be used to provide cell site 10 verification to monitor for site compliance, structural or load issues, defects, and the like. The cell site 10 verification can utilize point clouds to compare “before” and “after” data capture to detect differences.” [0178], “The objective here is the initial point cloud and the second point cloud provides a quick and efficient comparison to detect differences, i.e., variations.” [0208], “The data from the 3D model 2400 can be provided to the UAV 50 or the mobile device 100, and a subsequent inspection can use this initial 3D model 2400 to simultaneously capture current data and compare the current data with the known good situation.”) an updated model of the environment (Terry, [0145], “Specifically, the data capture can be performed on different days or times to update the 3D model.” [0181], “Further, once the new equipment is installed, the associated photos can be updated to reflect the new equipment.” [0184], “The plurality of photos can be captured concurrently with developing a three-dimensional (3D) model of the cell site. The updating the displaying can include providing a new photo based on the navigation commands.”) generated based on the sensed data (Terry, [0075], “In an exemplary embodiment, the UAV 50 can also include one or more RF sensors disposed therein.” [0182], “These cameras typically include multiple sensors allowing a single photo capture to capture a large view with a wide lens, fish eye lens, etc.”) and a reference model of the environment generated prior to the updated model (Thiercelin, [0100], “It is important for accurate correlation between photos to enable construction of a 3D model from a plurality of 2D photos. The photos can all include multiple location identifiers (i.e., where the photo was taken from, height and exact location).” [0135], “The 3D models can be created at two or more different points in time, and with the different 3D models, a comparison can be made to detect the changes.” [0138], “The second model can be created using the first model as a template for expected objects at the cell site.”[0209], “The method 2650 includes creating an initial computer model of a cell site and surrounding geography at a first point in time, wherein the initial computer model represents a known good state of the cell site and the surrounding geography (step 2652)…” – Examiner’s Note: Terry discloses the ability to generate a plurality of models for comparison to identify changes and differences over time. Accordingly, under the broadest reasonable interpretation, the “first” or “initial” models represents a “reference model” to perform comparisons.) to identify element-by-element changes to the dynamic model over time (Terry, [0135-0137], “Referring to FIG. 25, in an exemplary embodiment, a flowchart illustrates a 3D modeling method 1400 to detect configuration and site changes. The 3D modeling method 1400 utilizes various techniques to obtain data, to create 3D models, and to detect changes in configurations and surroundings.” [0208], “The deviations can be changes to the physical infrastructure, structural problems, ground disturbances, potential hazards, loss of gravel on the access road 2600 such as through wash out, etc.” [0210], “The method can further include specifically describing the variances based on comparing the current data and the initial computer model, wherein the variances comprise any of changes to a cell tower, changes to cell site components on the cell tower, ground hazards, state of an access road, and landscape changes in the surrounding geography.”),
	wherein the element-by-element changes consist of element differences identified between the reference model of the environment and the updated model of the environment during each comparison of the reference model and the updated model (Terry, [0174], “The cell site 10 verification can utilize point clouds to compare “before” and “after” data capture to detect differences.” [0178], “The variations could be detected by the UAV 50, in an external server, in a database, etc. The objective here is the initial point cloud and the second point cloud provides a quick and efficient comparison to detect differences, i.e., variations.” [0209], “…comparing the current data to the initial computer model by the processing device (step 2658); and identifying variances between the current data and the initial computer model, wherein the variances comprise differences at the cell site and the surrounding geography between the first point in time and the second point in time (step 2660).”).
	a communication interface configured to repeatedly communicate the element-by-element changes from the processing component to the remote location (Terry, [0058], “From the 3D model, any aspect of the site survey can be performed remotely including determinations of equipment location, accurate spatial rendering, planning through drag and drop placement of equipment, access to actual photos through a Graphical User Interface, indoor texture mapping, and equipment configuration visualization mapping the equipment in a 3D view of a rack.” [0121], “The remotely performing the site survey can include providing one or more of the photographs of an associated area of the 3D model responsive to an operation in the GUI.” [0183], “Referring to FIG. 36, in an exemplary embodiment, a flowchart illustrates a method 2300 for performing a cell site audit or survey remotely via a User Interface (UI).”); and 
	a simulator at the remote location and configured to receive the element-by-element changes from the robot, wherein the simulator is configured to maintain a remote model of the environment based on the element-by-element changes sent by the robot (Terry, [0126], “The 3D model can be utilized to automatically provide engineering drawings, such as responsive to the planning for new equipment or changes to existing equipment.” [0135], “The 3D modeling method 1400 utilizes various techniques to obtain data, to create 3D models, and to detect changes in configurations and surrounding” [0210], “The method can further include specifically describing the variances based on comparing the current data and the initial computer model, wherein the variances comprise any of changes to a cell tower, changes to cell site components on the cell tower, ground hazards, state of an access road, and landscape changes in the surrounding geography.” [0227-0228], “For example, the photos of the cell site 10 or recommended construction zone can be captured with the UAV 50, in a manner that the environment can be reconstructed virtually into a point cloud model using photogrammetry software.” [0232], “The modified 3D model can be utilized for planning, engineering, and/or installation (step 2812). The 3D model in its future replicated form can then be shared easily among contractors, engineers, and city officials to exam the future installation in a 3D virtual environment where each can easily manipulate the environment to express their needs and come to a unified plan.”).
	Thiercelin and Terry are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques to inspect assets. It would (Terry, [0135], “The 3D models can be created at two or more different points in time, and with the different 3D models, a comparison can be made to detect the changes. Advantageously, the 3D modeling systems and methods allow cell site operators to manage the cell sites without repeated physical site surveys efficiently.” [0174], “Additionally, the UAV 50 can be used to provide cell site 10 verification to monitor for site compliance, structural or load issues, defects, and the like. The cell site 10 verification can utilize point clouds to compare “before” and “after” data capture to detect differences.” [0178], “The objective here is the initial point cloud and the second point cloud provides a quick and efficient comparison to detect differences, i.e., variations.”).

	Thiercelin and Terry does not expressly disclose “repeatedly” comparing an updated model of the environment generated based on the sensed data and a reference model of the environment generated prior to the updated model to identify element-by-element changes to the dynamic model over time.
	However, Harmsen discloses repeatedly comparing models to identify changes over time (Harmsen, [0132], “In particular, the control signal motion mapper can receive control signals from a control system of the vehicle, determine changes across the sequence of images, determine a maneuver of the vehicle based on the determined changes and then correlate the received control signals to the maneuver of the vehicle.” [0137], “At block 908, the 3D world model is updated. The 3D world model is updated by measuring the distance that each pixel of an image moves frame by frame, if the pixel moved at all. By comparing the rate at which the pixel moves to the known rate at which the vehicle is travelling, a 3D map of the environment can be generated.” [0151], “It should be appreciated that the real-time visual situational awareness system 800 can continuously receive images from the camera port and the real-time visual situational awareness system 800 can repeatedly process each of the images to further update the keyframes and further improve the world model.” [0221], “For example, the dynamic object identifier 820 can determine a confidence score for the second point of interest, and determine that the confidence score fails to satisfy a threshold value based on the distance between the first location and second location of the second point of interest repeatedly being less than a predetermined distance (e.g., based on distance comparisons between the first image 860 a and at least two of the second images 860 b-n).”).
	Thiercelin, Terry, and Harmsen are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques to inspect assets. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Harmsen’s design to repeat the model comparison process to improve the accuracy of the world model as data is received and processed (Harmsen, [0151], “It should be appreciated that the real-time visual situational awareness system 800 can continuously receive images from the camera port and the real-time visual situational awareness system 800 can repeatedly process each of the images to further update the keyframes and further improve the world model. As such, over time, the world model improves and the real-time visual situational awareness system 800 produces more accurate world maps as more data is received and processed.”).

	Regarding Claim 2, Thiercelin discloses the asset inspection system of claim 1, wherein generating and maintaining the dynamic model comprises: 
	initially generating the reference model (Thiercelin, [0040], “In some embodiments, mission definitions 230 may utilize target object models maintained by model manager 232. These models may include CAD drawings or similar predefined models or may include models generated based on sensor data received from movable object 202.” [0061], “The model may be received (e.g., as a CAD drawing or other predefined model) or constructed on site based on sensor data gathered by a movable object.”) based on initial sensed data (Thiercelin, [0031], “The sensing system 114 can include one or more sensors that may sense the spatial disposition, velocity, and/or acceleration of the movable object 104 (e.g., with respect to various degrees of translation and various degrees of rotation). The one or more sensors can include any of the sensors, including GPS sensors, motion sensors, inertial sensors, proximity sensors, or image sensors.” [0036], “Movable object 202 may also include one or more sensors 206, which may produce sensor data. As noted above, the one or more sensors 206 can include any sensors, including location sensors, motion sensors, inertial sensors, proximity sensors, or image sensors.” [0142], “The 3D model creation process 1700 performs initial processing on the input data (step 1702).”).
	generating or updating the updated model based on subsequently acquired sensed data (Thiercelin, [0039], “In some embodiments, the image capture attributes may be preconfigured, determined, and/or updated by the movable object on site, based on other mission attributes 226.” [0040], “In some embodiments, mission definitions 230 may utilize target object models maintained by model manager 232. These models may include CAD drawings or similar predefined models or may include models generated based on sensor data received from movable object 202.” [0061], “The model may be received (e.g., as a CAD drawing or other predefined model) or constructed on site based on sensor data gathered by a movable object.”)
	
	Thiercelin does not expressly disclose, “comparing a current updated model of the environment with a current reference model of the environment to identify the element-by-element changes; and replacing the current reference model with the current update model after each comparison.”
	However, Terry discloses comparing (Terry, [0135-0136], “The 3D models can be created at two or more different points in time, and with the different 3D models, a comparison can be made to detect the changes.” [0174], “Additionally, the UAV 50 can be used to provide cell site 10 verification to monitor for site compliance, structural or load issues, defects, and the like. The cell site 10 verification can utilize point clouds to compare “before” and “after” data capture to detect differences.” [0178], “The objective here is the initial point cloud and the second point cloud provides a quick and efficient comparison to detect differences, i.e., variations.” [0208], “The data from the 3D model 2400 can be provided to the UAV 50 or the mobile device 100, and a subsequent inspection can use this initial 3D model 2400 to simultaneously capture current data and compare the current data with the known good situation.”) a current updated model of the environment (Terry, [0145], “Specifically, the data capture can be performed on different days or times to update the 3D model.” [0181], “Further, once the new equipment is installed, the associated photos can be updated to reflect the new equipment.” [0184], “The plurality of photos can be captured concurrently with developing a three-dimensional (3D) model of the cell site. The updating the displaying can include providing a new photo based on the navigation commands.”) with a current reference model of the environment (Terry, [0100], “It is important for accurate correlation between photos to enable construction of a 3D model from a plurality of 2D photos. The photos can all include multiple location identifiers (i.e., where the photo was taken from, height and exact location).” [0135], “The 3D models can be created at two or more different points in time, and with the different 3D models, a comparison can be made to detect the changes.” [0138], “The second model can be created using the first model as a template for expected objects at the cell site.”[0209], “The method 2650 includes creating an initial computer model of a cell site and surrounding geography at a first point in time, wherein the initial computer model represents a known good state of the cell site and the surrounding geography (step 2652)…” – Examiner’s Note: Terry discloses the ability to generate a plurality of models for comparison to identify changes and differences over time. Accordingly, under the broadest reasonable interpretation, the “first” or “initial” models represents a “reference model” to perform comparisons.) to identify the element-by-element changes (Terry, [0135-0137], “Referring to FIG. 25, in an exemplary embodiment, a flowchart illustrates a 3D modeling method 1400 to detect configuration and site changes. The 3D modeling method 1400 utilizes various techniques to obtain data, to create 3D models, and to detect changes in configurations and surroundings.” [0208], “The deviations can be changes to the physical infrastructure, structural problems, ground disturbances, potential hazards, loss of gravel on the access road 2600 such as through wash out, etc.” [0210], “The method can further include specifically describing the variances based on comparing the current data and the initial computer model, wherein the variances comprise any of changes to a cell tower, changes to cell site components on the cell tower, ground hazards, state of an access road, and landscape changes in the surrounding geography.”); and 
	replacing the current reference model with the current update model after each comparison (Terry, [0135], “The 3D modeling method 1400 utilizes various techniques to obtain data, to create 3D models, and to detect changes in configurations and surroundings. The 3D models can be created at two or more different points in time, and with the different 3D models, a comparison can be made to detect the changes. Advantageously, the 3D modeling systems and methods allow cell site operators to manage the cell sites without repeated physical site surveys efficiently.” [0145], “Specifically, the data capture can be performed on different days or times to update the 3D model.” [0174], “The cell site 10 verification can utilize point clouds to compare “before” and “after” data capture to detect differences.” [0208], “To address these concerns, the systems and methods propose a combination of the UAV 50 and 3D models of the cell site 10 and surrounding geography 2402 to quickly capture and compare data.”).
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding Claim 3, Thiercelin discloses the asset inspection system of claim 1, wherein the simulator is a virtual reality (VR) simulator (Thiercelin, [0037], “Client device 212 can include a desktop or laptop computer, tablet computer, smartphone, or other mobile device, wearable computer, virtual reality system, or another client device.”) and wherein the remote model is a VR model (Thiercelin, [0040], “In some embodiments, mission definitions 230 may utilize target object models maintained by model manager 232. These models may include CAD drawings or similar predefined models or may include models generated based on sensor data received from movable object 202.”).

	Regarding Claim 4, Thiercelin discloses the asset inspection system of claim 1, but does not expressly disclose the further limitations.
	However, Terry discloses wherein the processing component is further configured to segment the reference model and the updated model (Terry, [0058], “The virtualized site survey systems and methods utilizing photo data capture along with location identifiers, points of interest, etc. to create three-dimensional (3D) modeling of all aspects of the cell sites, including interiors of buildings, cabinets, shelters, huts, hardened structures, etc.” [0100], “These location identifiers are used with objects of interest identified in the photo during post processing to create the 3D model.” [0109], “The post processing includes identifying visible points across the multiple points, i.e., objects of interest. For example, the objects of interest can be any of the cell site components 14, such as antennas.” [0119], “The 3D model is created using physical cues in the photos to identify objects of interest, such as the modules 918, the unique identifiers 920, or the like.” – Examiner’s Note: The applicant provides examples of “segmentation” techniques as merely identifying elements of interests in the model, [0061], “A first segmentation input may be elements, as discussed above, that may be pre-defined as being of interest (e.g., a control room, a valve, a handle, a control, and so forth) and that may be identified based on specifications assigned to the real environment 280 or a model prior to the operation of the remote representation (e.g., VR) system.” Accordingly, Terry discloses the ability to identify points and objects of interest, which under the broadest reasonable interpretation, represents a “segment” method.) to identify the element-by-element changes (Terry, [0135-0137], “Referring to FIG. 25, in an exemplary embodiment, a flowchart illustrates a 3D modeling method 1400 to detect configuration and site changes. The 3D modeling method 1400 utilizes various techniques to obtain data, to create 3D models, and to detect changes in configurations and surroundings.” [0208], “The deviations can be changes to the physical infrastructure, structural problems, ground disturbances, potential hazards, loss of gravel on the access road 2600 such as through wash out, etc.” [0210], “The method can further include specifically describing the variances based on comparing the current data and the initial computer model, wherein the variances comprise any of changes to a cell tower, changes to cell site components on the cell tower, ground hazards, state of an access road, and landscape changes in the surrounding geography.”).
	Refer to the analysis of Claim 1 for the motivation to combine references.
	
	Regarding Claim 5, Thiercelin discloses the asset inspection system of claim 4, but does not expressly disclose the further limitations.
	However, Terry discloses wherein the processing component segments both the reference model and the updated model using a global segmentation operation (Thiercelin, [0058], “The virtualized site survey systems and methods utilizing photo data capture along with location identifiers, points of interest, etc. to create three-dimensional (3D) modeling of all aspects of the cell sites, including interiors of buildings, cabinets, shelters, huts, hardened structures, etc. As described herein, a site survey can also include a site inspection, cell site audit, or anything performed based on the 3D model of the cell site including building interiors.” [0118], “The systems and methods include, in addition to the aforementioned photo capture via the UAV 50, photo data capture in the interior 900 for 3D modeling and for virtual site surveys.” [0224-0225], “In FIG. 49, the viewer navigates into the generator room, and this view shows information icons for the generator.” - Examiner’s Note: As noted in Claim 4, the applicant provides examples of “segmentation” techniques, which merely represents identifying elements of interests in the model, [0061], “A first segmentation input may be elements, as discussed above, that may be pre-defined as being of interest (e.g., a control room, a valve, a handle, a control, and so forth) and that may be identified based on specifications assigned to the real environment 280 or a model prior to the operation of the remote representation (e.g., VR) system.” Further, the applicant provides examples of a “global segmentation operation”, which merely represents identifying areas, spaces, and/or objects in a room, [0058], “For instance, an example of global segmentation may be to divide the geometric model of a modeled room into different areas, spaces, and/or objects in the room.” Accordingly, Terry discloses the ability to identify points and objects of interest, including building interiors and areas of interest, which under the broadest reasonable interpretation, represents a “global segmentation operation”) and a robot-perspective segmentation operation (Thiercelin, [0056], “The plurality of cameras each face a different direction, angle, zoom, etc. and are coordinated to simultaneously obtain photos. Once obtained, the photos can be used to create a 3D model” [0058], “The virtualized site survey systems and methods utilizing photo data capture along with location identifiers, points of interest, etc. to create three-dimensional (3D) modeling of all aspects of the cell sites, including interiors of buildings, cabinets, shelters, huts, hardened structures, etc. As described herein, a site survey can also include a site inspection, cell site audit, or anything performed based on the 3D model of the cell site including building interiors.” [0188], “Data capture for the 3D model 2400 for the subterranean geography 2404 can use various known 3D subterranean modeling techniques such as sonar, ultrasound, LIDAR (Light Detection and Ranging), and the like.” [0224-0225], “In FIG. 49, the viewer navigates into the generator room, and this view shows information icons for the generator.” - Examiner’s Note: As noted in Claim 4, the applicant provides examples of “segmentation” techniques, which merely represents identifying elements of interests in the model, [0061], “A first segmentation input may be elements, as discussed above, that may be pre-defined as being of interest (e.g., a control room, a valve, a handle, a control, and so forth) and that may be identified based on specifications assigned to the real environment 280 or a model prior to the operation of the remote representation (e.g., VR) system.”. Further, the applicant provides examples of a “robot segmentation operation”, which merely represents identifying areas, spaces, and/or objects with respect to the robot’s state/view, [0061], “Correspondingly, the results of the robot-perspective segmentation may change when the robot 12 and/or sensors 107 change their states, such as when the robot 12 moves. An example of robot-perspective segmentation is to perform segmentation of an image or a point cloud that has been generated by a camera or a LIDAR mounted on the robot 12.” Accordingly, Terry discloses the ability to identify points and objects of interest, including building interiors and areas of interest with respect to the view of the UAV (robot), which under the broadest reasonable interpretation, represents a “robot segmentation operation”.) to identify elements compared in determining the element-by-element changes (Terry, [0135-0137], “Referring to FIG. 25, in an exemplary embodiment, a flowchart illustrates a 3D modeling method 1400 to detect configuration and site changes. The 3D modeling method 1400 utilizes various techniques to obtain data, to create 3D models, and to detect changes in configurations and surroundings.” [0208], “The deviations can be changes to the physical infrastructure, structural problems, ground disturbances, potential hazards, loss of gravel on the access road 2600 such as through wash out, etc.” [0210], “The method can further include specifically describing the variances based on comparing the current data and the initial computer model, wherein the variances comprise any of changes to a cell tower, changes to cell site components on the cell tower, ground hazards, state of an access road, and landscape changes in the surrounding geography.”).
	Refer to the analysis of Claim 1 for the motivation to combine references.

	Regarding Claim 11, Thiercelin discloses a method for monitoring a robot, comprising: 
	generating and maintaining (Thiercelin, [0040], “In some embodiments, mission definitions 230 may utilize target object models maintained by model manager 232. These models may include CAD drawings or similar predefined models or may include models generated based on sensor data received from movable object 202.”), via a processing component of the robot (Thiercelin, [0036], “A movable object 202 can include an unmanned aircraft, an unmanned vehicle, a handheld device, and/or a robot.” [0095], “The Ground Station Class can provide one-key-fly, on-key-go-home, manually controlling the drone by app (i.e. joystick mode), setting up a cruise and/or waypoints, and various other task scheduling functionalities.” – Examiner’s Note: For the interest of compact prosecution, Terry also discloses generating and maintain, via a processing component of the robot (Terry, [0053], “Various techniques are utilized for data capture including use of an Unmanned Aerial Vehicle (UAV). With the 3D model, various modifications and additions are added after the fact, i.e., to a preexisting environment, for the purposes of planning, engineering, and installation.”
	Refer to the rejection of Claim 1 which contains similar limitations and subject matter. 

	Regarding Claim 12, Thiercelin discloses the method of claim 11. 
	Refer to the rejection of Claim 2 which contains similar limitations and subject matter.

	Regarding Claim 13, Thiercelin discloses the method of claim 11. 
	Refer to the rejection of Claim 4 which contains similar limitations and subject matter.

	Regarding Claim 14, Thiercelin discloses the method of claim 13.
	Refer to the rejection of Claim 5 which contains similar limitations and subject matter.

	Regarding Claim 21, Thiercelin discloses the asset inspection system of claim 1, but does not expressly disclose the further limitations.
	However, Terry discloses wherein the element differences are indicative of one or more first features of the environment that are represented in the updated model and absent in the reference model, one or more second features of the environment that are absent in the updated model and represented in the reference model, or both (Terry, [0174], “The cell site 10 verification can utilize point clouds to compare “before” and “after” data capture to detect differences.” [0178], “The objective here is the initial point cloud and the second point cloud provides a quick and efficient comparison to detect differences, i.e., variations.” [0210-0211], “The method can further include specifically describing the variances based on comparing the current data and the initial computer model, wherein the variances comprise any of changes to a cell tower, changes to cell site components on the cell tower, ground hazards, state of an access road, and landscape changes in the surrounding geography.”)
	Refer to the analysis of Claim 1 for the motivation to combine references.
Claims 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thiercelin et al. (U.S. Patent Publication No. 2018/0149138 A1, hereinafter “Thiercelin”) in view of (Terry et al. (U.S. Patent Publication No. 2018/0041907 A1, hereinafter “Terry”) in further view of Harmsen et al. (U.S. Patent Publication No. 2017/0177937 A1, hereinafter “Harmsen”) in further view of Kamat et al. (U.S. Patent Publication No. 2014/0200863 A1, hereinafter “Kamat”). 

	Regarding Claim 6, Thiercelin, Terry, and Harmsen discloses the asset inspection system of claim 1, but does not expressly disclose the further limitations.
	However, Kamat discloses wherein each element of the element-by-element changes has an associated level of interest corresponding to a resolution level (Kamat, [0063], “The interval spacing defines the resolution of a particular DEM. A smaller-spaced, higher-resolution DEM may result in a more accurate terrain model.” [0111], “The use of low-level geometric primitives for distance computation and collision detection ensures that these computations can be made to a much higher resolution than what would be possible through the use of bounding volumes alone.”) corresponding to a metric specifying a level of detail of a representation of the element (Kamat, [0036], “As used herein, the phrase “level of world representation” (LWR) describes the number of models and their respective level of detail in an HV scene. If an HV scene contains all surface and sub-surface objects in the real-world, it has an LWR of one-hundred percent (100%). The LWR may largely depend on the type of construction operation represented and the objective of the HV simulation. Table 1 set forth below is an eight parameter LWR index that categorizes HV scenes into different levels of detail ratings.”).
	Thiercelin, Terry, Harmsen, and Kamat are each and respectively analogous to the instant application because they are from the same field of endeavor of simulation and modeling techniques to inspect assets. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Kamat’s design to include comparisons with levels of interest with respect to the resolution and metrics specifying a level of detail of a representation of an object in (Kamat, [0084], “For example, the visualization user interaction also allows users to choose the level of information they wish to see by turning on/off various layers (e.g., terrain) and toggling on/off utility attributes.” [0097], “Depending on the level of realism required, 3D models can vary in accuracy, memory requirements, difficulty of modeling, and use in real-time rendering and analysis.” [0113], “The two parameters to measure a proximity monitoring framework's effectiveness are measurement error and latency.”).
	
	Regarding Claim 7, Thiercelin, Terry, and Harmsen discloses the asset inspection system of claim 6, but does not expressly disclose the further imitations.
	However, Kamat discloses wherein the level of interest is binary (Kamat, [0048], “The nodes also have a parent-child relationship that can be used to model the 3D object having pivotal hinges and linkages, as previously described. Due to their hierarchical nature, scene graph structures allow an entire sub-graph of the overall scene graph from being rendered, thus reducing computational burden. Scene graphs' ordering and classification of nodes also give the simulation user the option of viewing only certain types of nodes that are of interest at a given instant. Scene graph structures are not necessarily limited in their suitability to the run-time aspect of HV simulations. Their structure is also suitable for articulated object and HV scene creation.” – Examiner’s Note: The parent-child relationship represents levels of interests of a binary degree. The model may have a parent object with or without an accompanying child object.) or a matter of degree (Kamat, [0036], “As used herein, the phrase “level of world representation” (LWR) describes the number of models and their respective level of detail in an HV scene. If an HV scene contains all surface and sub-surface objects in the real-world, it has an LWR of one-hundred percent (100%). The LWR may largely depend on the type of construction operation represented and the objective of the HV simulation. Table 1 set forth below is an eight parameter LWR index that categorizes HV scenes into different levels of detail ratings.” – Examiner’s Note: The applicant defines a “matter of degree” as, [0065], “As noted above, for various segmented elements, the degree of interest or significance with respect to respective elements may be binary (i.e., “of interest”/“not of interest”) or a matter of degree (e.g., critical, high, high-moderate, moderate, low-moderate, low, or no significance or ranked on a numeric scale, such as from 1-10).”)
	Refer to the analysis of Claim 6 for the motivation to combine references.
	
	Regarding Claim 8, Thiercelin, Terry, and Harmsen discloses the asset inspection system of claim 6, but does not expressly disclose the further imitations.
	However, Kamat discloses wherein the level of interest is assigned by one or more of a prior designation (Kamat, [0109], “The example algorithm can use optimization techniques to speed up computations and by pruning nodes sooner in the tree traversal. It can optimize proximity queries through a technique called priority directed search. Priority queue is a variation of the conventional queue data structure in which elements have a user-determined priority associated with them. Elements with higher priority are given preference over elements with lower priority. The priority in this case decides the order in which proximity tests are to be performed. The algorithm for proximity queries assigns priority based on the distance from the current BV pair. Closer BV pairs are given higher priority and checked prior to BVs lying farther away.”), an operator input (Kamat, [0044], “The user input 14 can be used to, for example, display on-demand information like buried utility attributes, for altering a transparency level of 3D models like terrain, and for altering the user's viewing position within the HV simulation.”), an automated rule or machine intelligence output (Kamat, [0038], “It has been found that, with the eight parameters, an HV scene modeler can determine the LWR based on objectives and output. For instance, in an excavation operation, the objective is to help operators avoid impacting buried utilities. In this HV simulation then, parameters 3, 4, and 8 could be modeled in the HV scene. This would yield a ⅜ LWR index score, or a thirty-eight percent (38%) LWR. A one-hundred percent LWR, while a possibility, need not necessarily be sought in this excavation example.”  Examiner’s Note: – The Level of World Representation or “LWR” output by the scene modeler represents the output determined by the system or machine intelligence), or a context-specific determination (Kamat, [0036], “The LWR may largely depend on the type of construction operation represented and the objective of the HV simulation. Table 1 set forth below is an eight parameter LWR index that categorizes HV scenes into different levels of detail ratings.” – Examiner’s Note: The LWR may depend on the type of construction equipment and operation, therefore representing a context-specific determination. The applicant defines a context-specific determination as, [0064], “A fourth segmentation input may be derived based on context-specific information that m may be used to classify elements. For example, in a tele-operation context in which a remote operator is driving a rolling robot 12, the path ahead of the robot 12 may be designated an element of interest due to the context provided by the driving operation. By way of further example, a remote operator instructing the robot 12 to turn a valve may result in a hissing sound (e.g., steam or gas escaping) being designates an acoustic elements of interest in view of the operational context.”).
	Refer to the analysis of Claim 6 for the motivation to combine references.

	Regarding Claim 9, Thiercelin, Terry, and Harmsen discloses the asset inspection system of claim 1, but does not expressly disclose the further limitations.
	However, Kamat discloses wherein comparing the updated model and the reference model comprises:
	performing a coarse comparison of elements segmented in the reference model and the updated model (Kamat, [0127], “Monitoring such equipment involves recording the rotation and translation the equipment undergoes. In one embodiment, the data collected is then transmitted to a 3D virtual world so that the real and virtual worlds can be geometrically correlated to one another. The 3D models in the virtual world when combined with the stream of position-orientation data can be used for carrying out proximity analysis and collision detection. Finally, the 3D visualization and related analytical output are presented to the operator.” – Examiner’s Note: The applicant defines a “coarse” comparison as, [0070], “With respect to the depicted coarse comparison step 380, this step compares the elements identified in the reference model 294 and updated model 290 to determine which elements are present in both models and which are present in only one of the two models.” This merely states that a correlation between the reference model and the dynamic model is to be made to determine the differences or the dynamic model. Kamat teaches this step by identifying the geometries between objects in the dynamic model.), wherein the coarse comparison generates a set of coarse element differences comprising elements present in only one of the reference model or the updated model (Kamat, [0137], “The concept of dimensional equivalence refers to the characteristic of a 3D model and its sub-components to represent the real-world equipment's constituent components in size and placement. In some cases, when the 3D models used to represent equipment in the virtual world do not have identical dimensions to the real-world equipment components, the following constraints are identified. First, any sub-component forming part of the overall 3D equipment model must have the identical dimensions to the real-world equipment component such that the extents along X, Y, and Z axes (i.e., length, width, and height dimensions) are identical in the real and virtual world.”); 
	wherein the set of coarse element differences are included in the element-by-element changes communicated to the remote location (Kamat, [0127], “Monitoring such equipment involves recording the rotation and translation the equipment undergoes. In one embodiment, the data collected is then transmitted to a 3D virtual world so that the real and virtual worlds can be geometrically correlated to one another. The 3D models in the virtual world when combined with the stream of position-orientation data can be used for carrying out proximity analysis and collision detection. Finally, the 3D visualization and related analytical output are presented to the operator.”).
	Refer to the analysis of Claim 6 for the motivation to combine references.

Regarding Claim 10, Thiercelin, Terry, and Harmsen asset inspection system of claim 1, but does not expressly disclose the further limitations.
	However, Kamat discloses wherein comparing the updated model and the reference model comprises:
	performing a fine comparison of elements present in the reference model and the updated model (Kamat, [0035], “As used herein, the phrase “level of world representation” (LWR) describes the number of models and their respective level of detail in an HV scene. If an HV scene contains all surface and sub-surface objects in the real-world, it has an LWR of one-hundred percent (100%). The LWR may largely depend on the type of construction operation represented and the objective of the HV simulation.” – Examiner's Note: The applicant defines a “fine” comparison as, [0071], “The fine comparison step 394, in one implementation, may compare the matched elements 382 determined in the coarse comparison. In this example, the matched elements 382 undergo a fine comparison 394 on an element-by-element basis in which down-sampled representations of each element are compared for differences (i.e., changes between the reference and updated models). By way of example, each element may be down-sampled (step 398) to the resolution level 400 assigned to that respective element, which may be based on the interest in or significance of the element, as discussed herein.” This merely represents comparing the dynamic changes between the known/identified elements in the reference model and updated model. Kamat teaches the ability to identify the dynamic objects based on their “level of representation” which represents the resolution level.);
	wherein the fine comparison generates a set of fine element differences comprising elements that differ between the reference model and the updated model as a respective assigned resolution (Kamat, [0137], “The concept of dimensional equivalence refers to the characteristic of a 3D model and its sub-components to represent the real-world equipment's constituent components in size and placement. In some cases, when the 3D models used to represent equipment in the virtual world do not have identical dimensions to the real-world equipment components, the following constraints are identified. First, any sub-component forming part of the overall 3D equipment model must have the identical dimensions to the real-world equipment component such that the extents along X, Y, and Z axes (i.e., length, width, and height dimensions) are identical in the real and virtual world.”);
	wherein the set of fine element differences is included in the element-by element changes communicated to the remote location (Kamat, [0127], “Monitoring such equipment involves recording the rotation and translation the equipment undergoes. In one embodiment, the data collected is then transmitted to a 3D virtual world so that the real and virtual worlds can be geometrically correlated to one another. The 3D models in the virtual world when combined with the stream of position-orientation data can be used for carrying out proximity analysis and collision detection. Finally, the 3D visualization and related analytical output are presented to the operator.”).
	Refer to the analysis of Claim 6 for the motivation to combine references. 

	Regarding Claim 15, Thiercelin discloses the method of claim 11.
	Refer to the rejection of Claim 6 which contains similar limitations and subject matter.

	Regarding Claim 16, Thiercelin discloses the method of claim 11.
	Refer to the rejection of Claim 7 which contains similar limitations and subject matter.

	Regarding Claim 17, Thiercelin discloses the method of claim 15.
	Refer to the rejection of Claim 8 which contains similar limitations and subject matter.

	Regarding Claim 18, Thiercelin discloses the method of claim 11.
	Refer to the rejection of Claim 9 which contains similar limitations and subject matter.

	Regarding Claim 19, Thiercelin discloses the method of claim 11.
Refer to the rejection of Claim 10 which contains similar limitations and subject matter.

Conclusion
	Claims 1-19 and 21 are rejected.
Claims 1-5, 11-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thiercelin et al. (U.S. Patent Publication No. 2018/0149138 A1, hereinafter “Thiercelin”) in view of (Terry et al. (U.S. Patent Publication No. 2018/0041907 A1, hereinafter “Terry”) in further view of Harmsen et al. (U.S. Patent Publication No. 2017/0177937 A1, hereinafter “Harmsen”). 
Claims 6-10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thiercelin et al. (U.S. Patent Publication No. 2018/0149138 A1, hereinafter “Thiercelin”) in view of (Terry et al. (U.S. Patent Publication No. 2018/0041907 A1, hereinafter “Terry”) in further view of Harmsen et al. (U.S. Patent Publication No. 2017/0177937 A1, hereinafter “Harmsen”) in further view of Kamat et al. (U.S. Patent Publication No. 2014/0200863 A1, hereinafter “Kamat”). 

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Cohen et al. (U.S. Patent Publication No. 2015/0273693 A1) discloses a system for robotic device control and data acquisition, comprising a robotic device control system adapted to receive sensor-based data comprising physical object information.
	Ljubuncic et al. (U.S. Patent Publication No. 2017/0247108 A1) discloses technologies for managing assets of a data center include a unmanned aerial vehicle (UAV) communicatively coupled to a remote computing device.
	Baer et al. (U.S. Patent Publication No. 2017/0277180 A1) discloses a system may include an unmanned surveyor and a controller for the surveyor. The controller may include a headset. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        09/28/2021


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127